Citation Nr: 1036819	
Decision Date: 09/29/10    Archive Date: 10/05/10	

DOCKET NO.  07-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic right wrist 
disability. 

2.  Entitlement to an evaluation in excess of 10 percent for a 
scar as the residual of a hematoma of the anterior-medial right 
thigh.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 
1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In a rating decision of August 2009, the RO granted service 
connection for right knee medial and lateral meniscal tears.  
Accordingly, the issue of entitlement to service connection for a 
chronic right knee disability, which was formerly on appeal, is 
no longer before the Board.  

Finally, based on various statements contained in the file, as 
well as the Veteran's testimony before the undersigned Veterans 
Law Judge in July 2010, it would appear that, in addition to the 
issues currently before the Board, the Veteran seeks entitlement 
to service connection for muscle and/or nerve damage to his right 
thigh.  Inasmuch as that issue has not been developed or 
certified for appellate review, it is not for consideration at 
this time.  It is, however, being referred to the RO for 
clarification and, if necessary, appropriate action. 


FINDINGS OF FACT

1.  A chronic right wrist disability is not shown to have been 
present in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the Veteran's period of 
active military service.  

2.  The Veteran's service-connected scar as the residual of a 
hematoma of the right thigh is superficial and reported to be 
tender, with no evidence of elevation or depression of the 
surface contour of the scar on palpation, underlying soft tissue 
damage, a deep scar, or limitation of function of the body part 
affected.


CONCLUSIONS OF LAW

1.  A chronic right wrist disability was not incurred in or 
aggravated by active military service, nor may osteoarthritis of 
the right wrist be presumed to have been so incurred.   38 U. 
S.C. A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for an evaluation in excess of 10 percent for a 
service-connected  scar of the residual of a hematoma of the 
right thigh have not been met.  38 U.S.C.A.§ 1155 (West 2009); 
38 C.F.R. § 4.118 and Part 4, Codes 7804, 7805 (effective prior 
to October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
November 2004, June 2005, May 2006, and June 2008.  In that 
correspondence, VA informed the Veteran that, in order to 
substantiate his claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical opinions.  
The Veteran was further informed that, in order to substantiate 
his claim for an increased rating, he needed to show that his 
service-connected disability (in this case, a service-connected 
scar) had undergone an increase in severity.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential fairness 
of the adjudicatory process.  In point of fact, based on a review 
of the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his claims.  
Moreover, neither the Veteran nor his representative has raised 
allegations of prejudice resulting from error on the part of VA.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008).  The claims were readjudicated 
in a August 2008 supplemental statement of the case.

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

In reaching this determination, the Board wishes to make it clear 
that it has reviewed all the evidence in the Veteran's claims 
file, which includes his multiple contentions, including those 
offered during the course of a hearing before the undersigned 
Veterans Law Judge in July 2010, as well as service treatment 
records, and both VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to those claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for a chronic 
right wrist disability.  In that regard, service connection may 
be established for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A.§§ 1110, 1131 (West 2002).  Service connection may 
also be granted for any disease initially diagnosed after 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) inservice incurrence or aggravation of a disease or injury; 
and (3) a nexus between the claimed inservice disease or injury 
and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Alternatively, service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease or disability 
manifests itself and is identified as such in service (or within 
the presumptive period under 38 C.F.R. § 3.307), and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  As distinguished from merely isolated findings or a 
diagnosis including the word "chronic," continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within one year of date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

In the present case, service treatment records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a chronic right wrist disability.  While in January 
1969, during the Veteran's period of active military service, he 
received treatment (in the form of medication) for what was 
described at that time as bursitis of the right wrist, the 
remainder of the Veteran's service treatment records show no 
evidence whatsoever of right wrist problems.  Moreover, at the 
time of a service separation examination in February 1977, a 
clinical evaluation of the Veteran's upper extremities (including 
the hands) was entirely within normal limits, and no further 
diagnosis was noted.

The earliest clinical indication of the presence of a chronic 
right wrist disability is revealed in a VA orthopedic examination 
dated in July 2008, more than 30 years following the Veteran's 
discharge from service.  The examination report noted the 
presence of right thumb carpometacarpal 
osteoarthritis/degenerative joint disease confirmed by 
radiographic imaging.  Significantly, at the time of that 
examination, the Veteran's claims folder and service treatment 
records were reviewed "in detail."  Moreover, following 
examination, it was the opinion of the examiner that the 
Veteran's right thumb carpometacarpal osteoarthritis/degenerative 
joint disease was "less likely than not" caused by or the result 
of the right wrist bursitis for which he received treatment in 
service.  According to the examiner, the Veteran reported that 
pain in that location had begun only five to ten years earlier, 
which was well after the time he exited service.  Moreover, 
arthritis of the wrist was a common occurrence in persons of the 
Veteran's age.  According to the examiner, the Veteran's right 
hand was his dominant hand, which made it more likely that the 
problems experienced by the Veteran were caused by overuse and 
"expected degenerative changes."  Further noted was that the 
Veteran had been seen on only one occasion in service for right 
wrist bursitis, at which time he received conservative treatment.  
Significantly, he had not again been seen by any physician.  Nor 
was there any evidence that the Veteran's inservice bursitis and 
his current right wrist arthritis were "connected."  

The Board finds the VA opinion highly probative, because that 
opinion was based upon a thorough review of the Veteran's claims 
file, including all evidence regarding the nature and etiology of 
his right wrist disability.  See Hernandez-Toynes v. West, 11 
Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion).  The VA examiner 
provided reasons and bases for his medical opinion, and pointed 
to the evidence which supported that opinion.  See Hernandez-
Toynes v. West, supra.  Under the circumstances, the Board is of 
the opinion that the probative medical evidence of record 
establishes that the Veteran's current right wrist disability did 
not have its origin during his period of active military service.

In evaluating the Veteran's claim, the Board has the duty to 
assess the credibility and weight to be given to the evidence of 
record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In 
that regard, the Veteran has attributed the origin of his current 
right wrist disability to the bursitis of the right wrist for 
which he received treatment in service.  However, not until 
August 2004, approximately 27 years following his discharge from 
service, did the Veteran file a claim for service connection for 
a right wrist disability.  Significantly, and as noted above, the 
Veteran's current right wrist disability was first clinically 
documented no earlier than July 2008, more than 30 years 
following his discharge from service.  The passage of many years 
between discharge from service and medical documentation of a 
claimed disability, it should be noted, is a factor that tends to 
weigh against a claim for service connection.  See Maxon v. 
Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  More importantly, 
for service connection to be established by continuity of 
symptomatology, there must be medical evidence which relates a 
current condition to that symptomatology.  See Savage, supra.  In 
this case, there is no such medical evidence suggesting a link to 
the Veteran's military service.  
In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
While the Veteran testified in July 2010 that he had right wrist 
pain in service and it has continued since service, this 
testimony is inconsistent with his report during the recent VA 
examination that the wrist pain had started 5 to 10 years 
earlier.  This inconsistency in the record weighs against the 
Veteran's credibility as to the assertion of continuity of 
symptomatology since service.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Board entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per
 curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding 
that a veteran was not credible because lay evidence about a 
wound in service was internally inconsistent with other lay 
statements that he had not received any wounds in service).  The 
Board has weighed the Veteran's statements and testimony as to 
continuity of symptomatology and finds his current recollections 
and statements made in connection with a claim for VA 
compensation benefits to be of lesser probative value than his 
own previous history of onset of symptoms given after service.  
For these reasons, the Board finds that the weight of the lay and 
medical evidence is against a finding of continuity of symptoms 
since service separation.  

The Board acknowledges the Veteran's statements and testimony in 
July 2010.  However, the Board rejects those assertions to the 
extent that the Veteran seeks to etiologically relate his current 
right wrist disability to bursitis in service.  The Veteran's 
statements and history, it should be noted, when weighed against 
the other objective evidence of record, are not credible and of 
no probative value.  Moreover, while the absence of medical 
reports alone cannot be used to refute continuity of 
symptomatology, the Veteran's prolonged postservice period 
without complaint, as well as the aforementioned unrefuted 
medical opinion which does not relate the Veteran's right wrist 
disability to service, all factor against the Veteran's 
assertions.  Significantly, the Veteran, as a layperson, is not 
competent to create the requisite causal nexus for his right 
wrist disability.  Rather, evidence that requires medical 
knowledge must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education, none of 
which the Veteran has.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably 
associate the Veteran's current right wrist disability, first 
persuasively documented many years following service discharge, 
with any incident or incidents of his period of active military 
service, including inservice bursitis of the right wrist.  
Accordingly, the preponderance of the evidence is against the 
claim and service connection for a right wrist disability must be 
denied.  


Increased Rating

In addition to the above, the Veteran in this case seeks an 
increased evaluation for a service-connected scar as the residual 
of a hematoma of his anterior-medial right thigh.  In pertinent 
part, it is contended that current manifestations of that 
disability are more severe than presently evaluated, and 
productive of a greater degree of impairment than is reflected by 
the 10 percent schedular evaluation now assigned.

In that regard, disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § Part 4 (2009).

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  Moreover, while the Board must consider the 
Veteran's medical history as required by various provisions under 
38 C.F.R. § Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. 
Derwinski, 1 Vet. App. 1991], the regulations do not give past 
medical reports precedence over current findings.

In the present case, at the time of a private medical examination 
for unrelated medical problems in November 2001, it was noted 
that the Veteran's skin was warm and dry, with normal turgor, no 
cyanosis, no petechiae, and no seborrhea.  Nor was there any 
evidence of skin breakdown, open lesions, or venous stasis 
changes.  

On VA fee-basis dermatologic examination in July 2005, the 
Veteran stated that his skin condition of the right thigh had 
existed for 30 months, he denied any problems with exudation, 
ulcer formation, itching, shedding, or crusting.  Moreover, while 
the Veteran described his symptoms as constant, over the course 
of the past 12 months, he had not received any treatment for his 
skin condition.  Nor was there any functional impairment 
(including impairment which would result in time lost from work) 
as a result of the Veteran's skin condition.  In the opinion of 
the examiner, the Veteran's scar as the residual of a hematoma of 
the anterior-medial right thigh had "resolved."

At the time of a subsequent VA dermatologic examination in mid 
July 2008, it was noted that the Veteran's claims folder was 
available, and had been reviewed.  When questioned, the Veteran 
gave a history of a motorcycle accident in 1976, at which time he 
received an injury to his right thigh resulting in a hematoma.  
Reportedly, at the time of that incident, the Veteran's hematoma 
was aspirated.  

On physical examination, there was a linear 7 by .5-centimeter 
scar in the upper inner portion of the Veteran's right thigh.  
Further examination showed no evidence of any pain or tenderness 
in that scar, nor was there any evidence of adherence to 
underlying tissue.  The texture of the Veteran's skin was normal, 
and the scar was stable, with no elevation or depression of the 
surface contour of the scar on palpation.  According to the 
examiner, the Veteran's right thigh scar was superficial, with no 
evidence of any underlying soft tissue damage.  Nor was the scar 
deep.  Further examination showed no inflammation, edema, or 
keloid formation, though the color of the scar was slightly less 
pigmented than the surrounding areas of normal skin.  There was 
no induration or inflexibility of the skin in the area of the 
scar, nor did the scar cause any limitation of motion or 
limitation of function of the area affected.  The pertinent 
diagnosis noted was of a linear scar on the upper medial portion 
of the Veteran's right thigh without significant symptoms or 
limitation of function.

The Board acknowledges that, on October 23, 2008, the schedular 
criteria governing the evaluation of service-connected scars 
underwent revision.  However, those revisions were made effective 
only for claims filed on or after October 23, 2008.  Accordingly, 
the newly revised schedular criteria for evaluation of service-
connected scars are not for application in this case.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for service-connected scars other than of 
the head, face, or neck, where such scars are superficial and do 
not cause limited motion, and encompass an area or areas of 144 
square inches (929 square centimeters) or greater.  A 10 percent 
evaluation is, similarly, warranted for superficial, unstable 
scars (which is to say, a scar characterized by frequent loss of 
covering of the skin over the scar), as well as for a superficial 
scar which is painful on examination (which is to say, a scar not 
associated with underlying soft tissue damage).  In order to 
warrant a 20 percent evaluation, there would need to be 
demonstrated the presence of a scar which is deep, or which 
results in limited motion.  38 C.F.R. § 4.118 and Part 4, Codes 
7801, 7802, 7803, 7804, 7805 (2009).

After a full review of the evidence, including the statements and 
testimony of the Veteran, the Board finds that a rating in excess 
of 10 percent for the service-connected scar as the residual of a 
hematoma of the anterior-medial right thigh is not warranted.  
The Veteran has testified that the scar is tender.  He further 
testified that he has leg pain which he has associated with nerve 
damage which he contends is due to the injury in service.  As 
indicated above, the claim for service connection for muscle 
and/or nerve damage to the right thigh has been referred to the 
RO for the appropriate action.  With regard to the service-
connected scar, the tenderness reported is contemplated in the 
already assigned 10 percent rating.  The evidence does not show 
that the scar is deep or results in limitation of motion.  As 
such, the next higher 20 percent rating is not warranted in this 
case.  The July 2008 VA examiner clearly indicated that 
examination of the scar did not show that it is deep or caused 
any limitation of motion or function.  There is no competent 
evidence record showing symptomatology that would warrant a 
higher rating.  Therefore the claim for an increased rating must 
be denied. 

In reaching this determination, the Board has given due 
consideration to the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), addressing the issue of whether it is 
appropriate to apply "staged" ratings when assigning an increased 
rating in a manner similar to what is done at the initial rating 
stage pursuant to the Court's holding in Fenderson v. West, 12 
Vet. App. 119 (1999).  However, in the case at hand, it is clear 
that, over the course of the Veteran's appeal, symptomatology 
attributable to his service-connected right thigh scar has been 
appropriately rated.  Moreover, based on a review of the entire 
evidence of record, the Board is of the opinion that the 
disability picture presented by the Veteran's service-connected 
right thigh scar is appropriately contemplated by the Rating 
Schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  See Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Service connection for a chronic right wrist disability is 
denied.

An evaluation in excess of 10 percent for a service-connected 
scar as the residual of a hematoma of the anterior-medial right 
thigh is denied.



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


